United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2943
                                 ___________

The Colonial Press, Inc,               *
                                       *
         Plaintiff-Appellant,          *
                                       *
      v.                               *
                                       *
Cothran Printing Equipment, Inc.;      * Appeal From the United States
Cothran's Graphic Arts Equipment       * District Court for the
Company,                               * District of Nebraska.
                                       *
      Defendants-Appellees,            *       [UNPUBLISHED]
                                       *
Komori Corporation, a corporation;     *
Komori America Corporation,            *
                                       *
                 Defendants.           *
                                  ___________

                            Submitted: January 13, 2006
                               Filed: April 14, 2006
                                ___________

Before BYE, HEANEY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       The Colonial Press, Inc. (Colonial) appeals the district court’s1 grant of
summary judgment to Cothran Printing Equipment, Inc., et al. (Cothran), in Colonial’s
diversity suit, alleging breach of express and implied warranties based on mechanical
problems with a printing press it purchased from Cothran. The district court held that
Colonial’s claims were barred by the four-year2 statute of limitations, because the
printing press was delivered on or about July 10, 1999 and Colonial did not file its
complaint until July 8, 2004. The district court also rejected Colonial’s “future
performance” exception3 argument, holding that, although the exception applied,
Colonial’s complaint conclusively demonstrated that it “discovered” the alleged
breach “[a]lmost immediately following installation of the Press.” (Appellees’ App.
at 21.) Therefore, the district court concluded, even with the exception, the limitations
period began to run “almost immediately following the installation of the Press” on
July 10, 1999, and the four-year period expired prior to July 8, 2004–the date that
Colonial filed its complaint. (Id.)

       After careful consideration of Colonial’s arguments and upon de novo review,
Grand Island Express v. Timpte Indus., Inc., 28 F.3d 73, 74 (8th Cir. 1994), we affirm
on the basis of district court’s well-reasoned memorandum and order, see 8th Cir. R.
47B.
                          ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      2
       Neb. Rev. Stat. U.C.C. § 2-725(1). Although the purchase agreement included
a choice of law provision naming Colorado law as controlling, the district court
correctly applied the more generous statute of limitations provided by Nebraska law.
      3
       Neb. Rev. Stat. U.C.C. § 2-725(2).

                                          -2-